UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): March 20, 2014 Altair Nanotechnologies Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 1-12497 33-1084375 (State orother jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 204 EdisonWay Reno, NV (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (775) 856-2500 N/A (Former name, former address, and formal fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Effective March 20, 2014, Eqbal Al Yousuf resigned from the Board of Directors (the “Board”) of Altair Nanotechnologies Inc. (the “Company”). Mr. Al Yousuf was a member of the Audit Committee of the Board at the time of his resignation. In a resignation letter, Mr. Al Yousuf indicated he was resigning due to his disagreement with certain of the Company’s operations, policies or practices. A copy of the Mr. Al Yousuf’s resignation letter, identifying his concerns, is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibit (a) Exhibit. 99.1 Resignation letter of Eqbal Al Yousuf, dated March 20, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Altair Nanotechnologies Inc. Dated: March 26, 2014 By /s/Karen Werner Karen Werner, Interim Chief Financial Officer
